.ORDER
The Office of Attorney Ethics having advised this Court that AUGUST C. MICHAELIS of PASSAIC, who was admitted to *507the Bar of this State in 1940, has pleaded guilty to obstructing the inquiry of a Congressional subcommittee, in violation of 18 U.S.C.A. § 1505, and conspiring to evade federal taxes, in violation of 18 U.S.C.A. § 371; and good cause appearing;
It is ORDERED that pursuant to R. l:20-6(b)(l), AUGUST C. MICHAELIS is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that AUGUST C. MICHAELIS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that AUGUST C. MICHAELIS comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.